DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
In response to applicant's argument that the prior art does not specifically disclose the newly amended limitations, see action below.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 2015/0166072) in view of Washlow (US 2013/0214939) in view of Palanisamy (US 2019/0286151) in view of Ratnasingam (US 9672734) in view of Dickow (US 2015/0192660).
Regarding claim 1, 
Powers disclose(s): 

a vehicle sensor system to obtain lane-specific data ([0042-3]; [0029-30];38 et seq.); and a communication device coupled to the vehicle sensor system ([0042-3]; Fig. 4; 38 et seq.)
The above art/combination does not expressly disclose wherein the vehicle sensor system includes a vehicle radar to monitor whether radar speed detection is in use in an area; the communication device to communicate the lane-specific data to a server and to receive lane-specific conditions from the server, wherein the lane-specific data indicates at least a lane-level police presence; wherein the lane-specific conditions received from the server are based at least in part on the lane-specific data from the vehicle radar indicating that radar speed detection is in use in the area.
Washlow teaches or suggests: wherein the vehicle sensor system includes a vehicle radar to monitor whether radar speed detection is in use in an area ([0031]; Fig. 1; 30 et seq.); and a communication device coupled to the vehicle sensor system (Fig. 1; 30 et seq.); wherein the specific conditions received from the server are based at least in part on the specific data from the vehicle radar indicating that radar speed detection is in use in the area ([0007]; 30 et seq.); the lane-specific conditions relating to a specific single lane; lane-specific data (each of the radar detectors, mobile communication devices, and server has the ability to send or receive data; data relating to law enforcement activity, detectable electromagnetic signals, traffic conditions, any other hazards or alerts; law enforcement activity includes speed traps, speed cameras, red light cameras, and any law enforcement personnel and/or device enforcing traffic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and help motor vehicle operators minimize the risks associated with law enforcement speed monitoring activity and reduce the probability that a radar detector user will fall into a police speed trap, send and receive data relating to law enforcement activity, provide additional detail regarding the sighted caution, display history of types of detection, predict alerts and threat levels, and monitor communicate data about specific road segments. 
Powers teaches or suggests: the communication device to communicate the lane-specific data to a server and to receive lane-specific conditions from the server (communicate data to and from a cloud database through an external network such as a cellular network Fig. 4; [0042-3]; 38 et seq.); wherein the lane-specific conditions received from the server are based at least in part on the lane-specific data ([0042-3]; 38 et seq.).

 Palanisamy teaches or suggests: communicate data with a server ([0006]; [0027]; 20 et seq.); the lane-specific data indicates at least a lane-level police presence ([0030]; 20 et seq.); among a plurality of lanes; lane-specific data ([0005-10]; [0029-30]; 20 et seq.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, communicate data remotely process information, generate and retrieve various data, and communicate road and lane data and lane utilization data.
Ratnasingam teaches or suggests: receive land-specific information from the server, wherein the lane-specific data indicates at least a lane-level police related information (col. 9, ll. 10 - col. 9, ll. 40; col.11, ll. 21 et seq.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and broadcast appropriate data, communicate with others for 
Dickow teaches or suggests: the presence indicating a specific area or lane in which police are located (Fig. 5; [0049]; [0043]; 12 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, notify the user of a nearby radar signal or alert and provide information regarding the vicinity and source of the signal.
Regarding claim 2, 
The combination as applied above further teaches or suggests: the lane-specific data indicates at least lane-level vehicle spacing information (Palanisamy [0029-30]; [0005-10]; 20 et seq.; see also claim 1 and above claim(s)).
The above art/combination does not expressly disclose the lane-specific data indicates the lane-level police presence when the police presence is located adjacent to a roadway that includes a plurality of lanes, and wherein the lane-specific data is based on historical data of police stops.
Waslow teaches or suggests: the specific data indicates the police presence when the police presence is located adjacent to a roadway, and wherein the specific data is based on historical data of police stops (each of the radar detectors, mobile communication devices, and server has the ability to send or receive data; data relating to law enforcement activity, detectable electromagnetic signals, traffic conditions, any other hazards or alerts; law enforcement activity includes speed traps, speed cameras, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and help motor vehicle operators minimize the risks associated with law enforcement speed monitoring activity and reduce the probability that a radar detector user will fall into a police speed trap, send and receive data relating to law enforcement activity, provide additional detail regarding the sighted caution, display history of types of detection, predict alerts and threat levels, and monitor communicate data about specific road segments. 
Palanisamy teaches or suggests: lane-specific data, plurality of lanes (additional road characteristics data include a total number of lanes, a type or types of lanes, a lane width, a number or severity of curves in a road segment, etc. [0029-30]; [0005-10]; 20 et seq.).

Regarding claim 3, the combination as applied above further teaches or suggests:
the communication of the lane-specific data to the server occurs automatically in one mode and occurs only after confirmation from a user in another mode (Ratnasingam col. 10, ll. 60 - col. 11, ll. 3; col. 34, ll. 45 - col. 34, ll. 60; col.11, ll. 21 et seq.; see also claim 1 and above claim(s)).
Regarding claim 4, the combination as applied above further teaches or suggests:
the vehicle sensor system comprises one or more of a vehicle camera, and a vehicle location system, and wherein the vehicle location system comprises a Global Positioning System (Palanisamy [0032]; 20 et seq.; see also claim 1 and above claim(s)).
Regarding claim 5, the combination as applied above further teaches or suggests:
the lane-specific data indicates at least a disabled roadside vehicle presence (Powers [0043]; 38 et seq.; see also claim 1 and above claim(s)).

the lane-specific data comprises information related to which lane of a plurality of lanes a condition applies to and one or more of: a lane location, a lane width, a lane edge, a lane edge distance, a curb location, a curb width, a curb distance, a guardrail location, a guardrail size, a guardrail distance, a pull-over lane location, a pull-over lane width, a pull-over lane distance, a shoulder location, a shoulder width, and a shoulder distance (Palanisamy lane width [0029]; [0005-10]; 20 et seq.; see also claim 1 and above claim(s)).
Regarding claim 7, the combination as applied above further teaches or suggests:
the lane-specific data comprises information related to which lane of a plurality of lanes a condition applies to and one or more of: open and closed lane conditions, accident location, disabled vehicle location, pothole conditions, iced road conditions, traffic jam conditions, and vehicle speed conditions (Palanisamy traffic congestion [0030]; [0007]; 20 et seq.; see also claim 1 and above claim(s)).
Regarding claim(s) 8-20, claims are rejected for similar reasons as at least one of the above claims.
Regarding claim(s) 8, 15, the limitations are rejected for similar reasons as claim 1.  The combination of prior art above further teaches the hardware elements. Palanisamy further teaches or suggests: at least one computer readable storage medium comprising a set of executable program instructions, which when executed by a .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/           Primary Examiner, Art Unit 2684